Citation Nr: 0831233	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-25 710 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for headaches, claimed 
as a residual of a head injury.  

2.	Entitlement to service connection for eye disability, 
claimed as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	Jeffrey D. Waller


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from August 1960 to May 1961. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating action by the RO 
that denied service connection for headaches and an eye 
disability both claimed as residuals of an in-service head 
injury.  In August 2005 the veteran appeared and gave 
testimony at a hearing at the RO before a Decision Review 
Officer, a transcript of which is of record.  In December 
2007 the veteran appeared and gave testimony at an RO hearing 
before the undersigned and a transcript of this hearing is 
also of record.  

The issue of entitlement to service connection for eye 
disability, claimed as a residual of a head injury, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The veteran's current headaches are due to head trauma 
sustained during service.  


CONCLUSION OF LAW

The veteran has a headache disorder due to a head injury 
incurred during service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303,  3.404 (2007).   


                  The Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

                                              Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre and post-adjudication VCAA notice by 
letters, dated in August 2003 and March 2006. The appellant 
was notified that he had to submit evidence regarding his 
service connection claims. The notices also included the type 
of evidence needed to substantiate the claims for service 
connection. The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf. He was asked to submit evidence, which would 
include evidence in his possession that pertained to the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); the 
requirements of  Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable) were met in the VCA notice of March 
2006.

To the extent that the VCAA notice meeting the requirements 
of Dingess v. Nicholson was not provided prior to initial 
adjudication, the notice was defective, but as the claim for 
service connection for a headache disorder is granted below, 
the RO has not yet assigned either effective date or 
disability rating and hence there is no possibility of any 
prejudice to the appellant with respect to these matters. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

                                                  Duty to 
Assist

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issues of entitlement to service connection for a headache 
disability, further assistance is unnecessary to aid the 
appellant in substantiating this claim.




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                   Factual 
Basis

On the veteran's March 1960 examination prior to service 
entrance, no pertinent abnormalities were reported on 
clinical evaluation.  The veteran's head was evaluated as 
normal and he was found to be neurologically normal.  In the 
Report of Medical History the veteran answered yes in regard 
to ever having had frequent or severe headaches.  He answered 
no in regard to ever having epilepsy or fits.  On the 
Physician's Summary section of the examination it was noted 
that the veteran had headaches which were not unusual in any 
respect.  It was noted on the examination report that a 
subsequent physical inspection conducted on August 11, 1960 
showed no additional defects.  

On annual service physical examination conducted in March 
1961 the neurologic evaluation was abnormal.  It was noted 
that in 1959 the veteran was found to be shaking all over 
while sleeping with a similar episode in 1960 and a further 
episode in March 1961. The diagnosis was convulsive seizures 
of undetermined etiology.  In the Report of Medical History 
section of the examination the veteran answered yes in regard 
to ever having had frequent or severe headaches and dizziness 
and fainting spells.  He answered no in regard to epilepsy 
and fits.  He reported being treated for convulsions by a 
Doctor Childs.  In the Physician's Summary the veteran was 
noted to have had daily, dull, frontal headaches for 2-3 
years. It was also reported that the veteran sustained a 
laceration to his forehead at age 5 and it was noted that 
this injury did not result in loss of consciousness.  He was 
reported to have been hit on the head with logging tongs in 
1958 and also sustained further lacerations of the scalp and 
forehead in 1960 without unconsciousness. Frequent episodes 
of vertigo lasting 2-3 minutes were also noted.  

The veteran was evaluated in late March 1961 for complaints 
of almost daily headaches for the previous 3 years. It was 
also reported that he had a "convulsion" while sleeping on 
March 9, 1961 while on leave. The veteran was said to have 
had two similar episodes in 1959 which were characterized by 
generalized shaking, and tongue biting.  These episodes were 
said to have lasted 15-30 minutes and were followed by a 
period of weakness with severe frontal headaches.  Numerous 
head traumas were noted that did not result unconsciousness.  
A neurological evaluation was conducted during the March 1961 
treatment and was normal, as was a skull x-ray. The 
impression was that the veteran evidently had had a grand mal 
seizure.  The veteran was prescribed Dilantin and later 
prescribed Phenobarbitol.  

On an April 1961 examination prior to service discharge, no 
pertinent abnormalities were reported on clinical evaluation 
with the eyes and head evaluated as normal and the veteran 
was also found to be neurologically normal. The veteran's 
uncorrected distant visual acuity was 20/20. The veteran was 
reported to have a grand mal type seizure disorder that 
existed prior to service.  Review of the service medical 
records revealed no complaint, finding, history, treatment, 
or diagnosis indicative of any eye disability.  

In a May 1961 Report of a Medical Board conducted while the 
veteran was hospitalized at a naval medical facility it was 
reported that the veteran's wife had witnessed a convulsion 
in 1959 while the veteran was asleep and this was described 
by her as a generalized convulsive epileptic seizure. A 
similar episode in 1960 was reported as was an episode in 
March 1961 with cyanosis, postictal confusion and 
disorientation. It was concluded that two of these seizure 
episodes occurred prior to service.  It was noted that 
neurological evaluation, laboratory studies, a skull x-ray, 
and a lumbar puncture were negative but a sleep record 
electroencephalogram was grossly abnormal and consistent with 
nocturnal seizures.  It was the Medical Board's opinion that 
the veteran was unfit for service and should be discharged 
from the military.  

The record contains a June 2002 MRI study conducted at a 
private facility because of visual changes and the need to 
evaluate for an infarction.  The MRI revealed hypoplasia of 
the posterior portion of the corpus callosum and asymmetry of 
the lateral ventricles, most evident in the region of the 
Aria.  This was likely related to the corpus colossal 
hypoplasia. There was no sign of masses, mass effects or 
evidence of acute infarction.

On a September 2003 VA neurological examination the veteran 
gave a history of seizures following an inservice head trauma 
which resulted in recurrent and frequent headaches which were 
described as daily, seemingly continuous and moderately 
severe. The veteran was reportedly diagnosed as having grand 
mal seizures which had occurred every two weeks but he had 
none currently.  After evaluation the diagnosis was cerebral 
trauma and headaches with loss of sensation. The examining 
physician opined that these were more likely than not related 
to inservice trauma.

Of record are a number of statements from the veteran's wife, 
family members, friends, and associates, who reported, 
essentially, that the veteran did not have a seizure disorder 
or a headache problem prior to service but developed seizures 
and headaches after an inservice head injury.  

During an August 2005 hearing at the RO the veteran said, 
essentially, that he did no have a seizure problem prior to 
service but developed one during a period of leave after a 
head injury sustained while in the service. The veteran also 
said that he had some headaches before service but the ones 
experienced after the inservice head injury seemed to be 
worse.  He said that his seizures gradually resolved and he 
had not had one for probably 5 years.    

On VA neurological examination conducted in December 2006 the 
veteran again gave a history of inservice head injury which 
resulted in headaches and seizures. The veteran had continued 
to have headaches but he had not had a seizure for more than 
15 years. An MRI study was reported to show problems with the 
right side of the veteran's head with changes in the right 
cerebral area. After physical evaluation the diagnosis was 
headaches. The examiner noted that the reports of preservice 
seizures were inconsistent with the veteran's report.  He 
also stated that it was at least as likely as not that the 
headaches were related to the veteran's seizures but the 
examiner could not resolve any other issue without resorting 
to speculation.

During a hearing conducted by the undersigned in December 
2007 the veteran again said that he never had seizures prior 
to service but developed this problem after sustaining a head 
injury while in the army. He did say that he had vertigo 
prior to service as well as head injuries that did not result 
in unconsciousness.  He also said that he developed a chronic 
headache problem after he developed seizures and that the 
headaches have persisted although he had not had seizures for 
over 40 years.  

                                          Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). This is commonly referred to 
as a "direct" service connection.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions. Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003. 
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered. See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000). The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches. See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

                                                     Legal 
Analysis 

The Board notes initially that while the veteran's 
examination prior to service did reference headaches.  
However, such headaches were not clinically noted at that 
time but only noted as history recorded on the examination.  
Such is not sufficient to rebut the presumption of soundness 
at entrance since a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions. Crowe v. Brown, 
supra, and Vanerson v. West, supra.  Rather, a history of 
preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception .38 
C.F.R. § 3.304(b).


In that regard, the Board notes that the veteran's service 
medical records do reflect history of preservice head 
injuries without loss of consciousness and also contain 
reports of preservice seizure activity as well as inservice 
seizure activity and headaches. However, the service medical 
records contain no references to any inservice head trauma. 
While the veteran himself has stated that he experienced 
headaches prior to service, he also stated that these 
headaches were milder than those experienced after his 
claimed inservice head injury and seizures. The veteran has 
also denied ever experiencing a seizure prior to military 
service and he is supported on this point by several 
statements from family members and long standing associates 
and friends.   

Two VA examinations have been conducted in recent years in 
order to ascertain the etiology of the veteran's current 
headaches. After one examination conducted in 2003 the 
examining physician diagnosed cerebral trauma and headaches 
that were more likely than not due to inservice trauma.  
After the second examination conduced in 2006, the examiner 
concluded that the headaches were probably related to 
seizures but an opinion as to etiology would be speculation.  

In view of the above, the Board concludes that the evidence 
does not clearly and unmistakably demonstrate the preservice 
origin of the veteran's seizure disorder and associated 
headaches. Rather the Board finds that the evidence of record 
regarding the question of the inservice versus preservice 
etiology of the veteran's headaches is in relative equipoise.  
Since that is the case, and with resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that the 
evidence indicates that the veteran's current headaches are 
related to an inservice seizure disorder consequent to a head 
trauma while on active duty.  Since that is the case, service 
connection for headaches, claimed as a residual of head 
injury, is warranted.  


ORDER

Entitlement to service connection for headaches claimed as a 
residualof head injury is granted.  


REMAND

Review of the record indicates that the veteran underwent a 
VA eye examination in September 2003.  In the examination 
report, the physician who conducted the evaluation at the VA 
Medical Center in Montgomery Alabama referenced an earlier VA 
eye examination of March 2001, the report of which is not 
currently associated with the claims folder.  Moreover, the 
physician also referenced an ophthalmologist examination of 
July 2001, the report of which is also not currently of 
record. Review of the record also suggests that the veteran 
may also receive treatment at the Dublin, Georgia VA Medical 
Center.   The Board notes that this is significant because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is 
required to obtain these records. See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).

In view of the foregoing, this case is REMANDED for the 
following action:


1.	The RO should obtain copies of all 
clinical records documenting treatment 
and evaluations at the VA medical 
facilities in Montgomery, Alabama and 
Dublin, Georgia for eye problems, to 
especially include copies of the March 
2001 eye examination and the 
ophthalmologist examination of July 
2001which were conducted at the 
Montgomery VA Medical Center.  Copies of 
all clinical records and examination 
reports obtained should be associated 
with the claims folder.

2.	Then, the RO should send the veteran's 
claims folder to the VA physician who 
conducted the VA eye examination of 
September 2003 at the Montgomery, 
Alabama VA Medical Center. The physician 
should review the claims folder and then 
either confirm or modify his medical 
diagnosis as well as his opinion as to 
the etiology of the veteran's eye 
disorders. If the VA physician who 
conducted the VA eye examination of 
September 2003 at the Montgomery VA 
Medical Center is not available, the 
above review and opinions may be 
provided by another physician.  

3.	Then, the RO should readjudicate the 
veteran's current claim for service 
connection for an eye disability, and if 
that claim remains denied, issue a 
supplemental statement of the case. The 
case should then be returned to this 
Board for further consideration, if 
otherwise appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


